                 Case 20-15634-EPK        Doc 26    Filed 08/04/20    Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT


 IN RE:                                                       CASE NO. 20-15634-BKC-EPK

 HECTOR DOMINGUEZ and
 YANELIS LLANES,                                              CHAPTER 7

                  DEBTORS.
                                             /

    ANY INTERESTED PARTY WHO FAILS TO FILE AND SERVE A WRITTEN
   RESPONSE TO THIS MOTION WITHIN 14 DAYS AFTER SERVICE STATED IN
    THIS MOTION S HALL PURSUANT LOCAL RULE 4001-1© BE DEEMED TO
   HAVE CONSENTED TO THE ENTRY OF AN ORDER GRANTING THE RELIEF
                     REQUESTED IN THE MOTION

               CREDITOR GLADYS FERRER’S MOTION FOR RELIEF FROM THE
                                 AUTOMATIC STAY

          GLADYS FERRER (“Movant”), by and through undersigned counsel and pursuant to 11

U.S.C. Sections 105 and 362(d) and, Federal Rule of Bankruptcy Procedure 4001, files this Motion

for Relief from the Automatic Stay to continue with prosecution of the state court proceedings to

which HECTOR DOMINGUEZ (“Debtor”), is one of the named defendants, and states:

          1.     On May 22, 2020, Hector Dominguez, Debtor herein, filed a voluntary petition for

relief under Chapter 7 of the United States Bankruptcy Code.

          2.     This is a core proceeding over which the Court has jurisdiction pursuant to 28

U.S.C. Sections 157(b)(2)(G) and 1334.

          3.     Venue is proper pursuant to 28 U.S.C. Sections 1408 and 1409.

          4.     The relief requested herein is based upon 11 U.S.C. Sections 1408 and 362.

          5.     Movant herein is the Defendant and Counter-Plaintiff in an action brought against

the Debtor:

    _________________________________________________________________________
    Trembly Law Firm – 9700 South Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                        Ph. (305) 431-5678 - www.tremblylaw.com
               Case 20-15634-EPK         Doc 26     Filed 08/04/20      Page 2 of 3             2




               a.      Hector Dominguez, Plaintiff/Counter-Defendant v. Gladys Ferrer,

                       Defendant/Counter-Plaintiff, Case Number 2019-005431-CC-05 in

                       the County Court of the 11th Judicial Circuit in and for Miami-Dade

                       County, Florida. A copy of the Complaint and Amended

                       Counterclaim are attached as Composite Exhibit “1."

          6.   The lawsuit was filed prior to the filing of the Chapter 7 Bankruptcy.

          7.   The Movant seeks permission from this Court to lift the automatic stay as follows:

               a.      against the Debtor, to allow litigation in State Court to proceed to

                       judgment. Specifically, Movant seeks to prosecute her Counterclaim

                       against Debtor to Quiet Title as to that property known as 1050 NW

                       127th Place, Miami, Florida 33182 which was fraudulently

                       transferred to Mr. Dominguez by virtue of a forged Quitclaim Deed

                       and is included as his asset in his Petition for Chapter 7 Bankruptcy.

               b.      against the non-debtor, to allow litigation in State Court to proceed

                       to judgment in order to liquidate damages and proceed against non-

                       debtor defendants and third parties and not against the Estate of the

                       Debtor.

Any aggravation caused to the Debtor is outweighed by the necessity of determining the

liability of the Debtor for purposes of determination of the liability and damages.

          8.   Movant seeks in her Amended Counterclaim to quiet title, declaratory relief and

 violation of Florida Statute Section 817.535, unlawful filing of false documents relating to the

 forged Quitclaim Deed.

          9.   Movant is prepared to proceed on her Motion for Summary Judgment, which is
    _________________________________________________________________________
    Trembly Law Firm – 9700 South Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                        Ph. (305) 431-5678 - www.tremblylaw.com
               Case 20-15634-EPK          Doc 26     Filed 08/04/20     Page 3 of 3                3



 attached hereto as Exhibit “2”, which has a substantially likelihood of success to prove that debtor

 obtained the Property through fraud and quieting title in her favor. At which point, the Property

 could no longer be included as debtor’s asset in this bankruptcy action.

       WHEREFORE, the Movant, Gladys Ferrer, requests this Court to enter an order:

                a. granting relief from the automatic stay to obtain a judgment to liquidate

                   damages;

                b. proceed against the non-debtor defendant(s) and third parties, and

                c. such other relief as this Court deems appropriate.

       I HEREBY CERTIFY that I have conferred with counsel for the Debtor and made a bona

 fide effort to resolve this matter without a hearing.

                                    CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via the Notice of Electronic Filing (which is incorporated herein by reference) and on August 4,

2020, via U.S. Mail to Hector Dominguez and Yanelis Llanes, 12254 70 Place North, West Palm

Beach, FL 33412; Synchrony Bank, PRA Receivables Management, LLC, PO Box 41021,

Norfolk, VA 23541; and via Email to Jorge L. Gonzalez, Esq., at jlgattorney@gmail.com; Ido J.

Alexander, Esq. at ija@Isalaw.com; Nicole Testa Mehdipour, Esq., at trustee@ntmlawfirm.com.


                                                         TREMBLY LAW FIRM
                                                         9700 South Dixie Highway, PH 1100
                                                         Miami, Florida 33156
                                                         Telephone: (305) 431-5678
                                                         E-Mail: arturo@tremblylaw.com
                                                         E-Mail: service@tremblylaw.com

                                               By: /s/Arturo L. Arca
                                                   Arturo L. Arca, Esq.
                                                   Florida Bar No.: 63354
    _________________________________________________________________________
    Trembly Law Firm – 9700 South Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                        Ph. (305) 431-5678 - www.tremblylaw.com
